Case: 1:21-cv-00439-MRB-KLL Doc #: 1 Filed: 06/29/21 Page: 1 of 5 PAGEID #: 1

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF OHIO

TALESHA CARGILE,

Plaintiff, CIVIL ACTION NO::

CV-21-

V.
DOMINION LIQUID
TECHNOLOGIES, LLC

Defendant,

COMPLAINT

1. This is an action to redress Defendant’s discrimination against
Plaintiff because of her disabilities (degeneration of intervertebral disc
of the cervical region; cervical nerve root disorder; osteoarthritis of
spine with radiculopathy, cervical region; chronic right ankle, knee

and shoulder pain) in violation of Title I of the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101, et. seq. (hereinafter
“ADA”’) and on the basis of her race (African American) in violation
of Title VII of the Civil Rights Act of 1964, as amended, the Civil

Rights Act of 1991, and 42 U.S.C. §1981.

 
JURISDICTION AND VENUE

2. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§

1331, 1343(a) (1-4), 1367; 42 U.S.C. §§ 2000 et seg. as amended and

12117 and 1981; and 28 U.S.C. §§ 2201 and 2202.

3. Venue in this Court is proper pursuant to 28 U.S.C. § 1391(c).

4. Plaintiff has met all conditions precedent to the filing of this action.

She timely filed a complaint with the Ohio Civil Rights Commission
and the Equal Employment Opportunity Commission issued a
Dismissal and Notice of Rights letter on April 8, 2021. This action

has been brought within the 90-day time limit.

PARTIES

. Plaintiff, Talesha Cargile is an African American individual with

disabilities (degeneration of intervertebral disc of the cervical region;

cervical nerve root disorder; osteoarthritis of spine with radiculopathy,

cervical region; chronic right ankle, knee and shoulder pain). She
resides in Cincinnati, Hamilton County Ohio. Plaintiff was employed
by Defendant from June 18, 2018, most recently in the position of a
Packer/Quality Assurance person. The Plaintiff, prior to her
termination from employment requested, but was not granted a

reasonable accommodation. Plaintiff was terminated from
LL Doc #: 1 Filed: 06/29/21 Page: 3 of 5 PAGEID #: 3

employment on February 17, 2020.

. Dominion Liquid Technologies, LLC.., is located in Cincinnati.
Hamilton County Ohio and employs over 15 employees. It is an Ohio
Limited Liability Company in the State of Ohio whose statutory agent
for service of process is Gary L. Whitaker, with a registered address
of 6045 Catherine Drive, Milford. Ohio 45150.

CAUSES OF ACTION

   

COUNT I

Plaintiff realleges and incorporates by reference the allegations of
paragraph 1-6 above as if fully set forth herein.
. The management and supervisory personnel of Defendant failed to
properly process Plaintiff’s request for reasonable accommodation of
her disabilities in accordance with the Americans with Disabilities Act

despite her request for accommodation and demonstrated ability to

perform the essential function of the job with accommodation.

. The Defendant provided reasonable accommodation to two similarly
situated Caucasian employees — Andrew (last name unknown) and
Corrine (last name unknown) around the same timeframe during
which Defendant denied Plaintiff's reasonable accommodation

request and terminated her employment.

 
LL Doc #: 1 Filed: 06/29/21 Page: 4 of 5 PAGEID #: 4

COUNT II

 

10. Plaintiff realleges and incorporates by reference the allegations of
paragraph 1-9 above as if fully set forth herein.

11. The management and supervisory personnel of Defendant
discriminated against Plaintiff, in violation of title VII of the civil
rights act of 1964, as amended, in that Defendant granted reasonable
accommodation to two similarly situated Caucasian employees —
Andrew (last name unknown) and Corrine (last name unknown)
around the same timeframe during which Defendant denied Plaintiff's
reasonable accommodation request and terminated her employment.

WHEREFORE. Plaintiff respectfully requests that this Court:

1. Accept jurisdiction of this case.

2. Grant Plaintiff a trial by jury on all issues so triable.

3. Declare that Plaintiff has suffered acts of discrimination at the hands

of Defendant based upon her disability and race.

4. Award Plaintiff compensatory damages for the humiliation, damages
to her reputation, mental and emotional distress, and pain and
suffering that she has experienced and endured as a result of the

discriminatory actions of Defendant. Such damages shall be in excess

on $10,000, the exact amount to be determined at trial.

 
5. Grant Plaintiff punitive damages against Defendant in the amount of

$500,000
6. Grant Plaintiff pre-judgement and post-judgment interest on all

damages awarded, to the maximum extent allowed by law.

7. Grant Plaintiff her reasonable costs and attorney fees.

8. Grant such other and further relief as the Court deems just and proper.

This 24 day of June, 2021

Coch Whe

 

Kenneth Wilson

Counsel for Plaintiff

OH Sup. Ct No.: 0063486
5754 Nahant Avenue

Cincinnati, Ohio 45224
(Tel: 205 529-8689)

(Fax: 513 440-1991)
Legbone1983@gmail.com

 
